Case: 21-20249     Document: 00516116789         Page: 1     Date Filed: 12/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      December 3, 2021
                                  No. 21-20249                           Lyle W. Cayce
                                                                              Clerk

   Norma Soto,

                                                             Plaintiff—Appellee,

                                       versus

   MD Anderson Cancer Center,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-2014


   Before Wiener, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Norma Soto sued her employer, MD Anderson Cancer Center, after
   she was allegedly fired in response to her request for an accommodation for
   her disability. She asserted claims for discrimination and retaliation under
   both the Americans with Disabilities Act (ADA) and the Texas Commission
   on Human Rights Act (TCHRA). MD Anderson moved to dismiss Soto’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20249      Document: 00516116789           Page: 2     Date Filed: 12/03/2021




                                     No. 21-20249


   claims based on sovereign immunity. The district court denied the motion
   and stated MD Anderson waived its sovereign immunity by accepting federal
   funds. See Pederson v. La. State Univ., 213 F.3d 858, 876 (5th Cir. 2000)
   (concluding university waived sovereign immunity by accepting federal
   funds under Title IX). MD Anderson brought this interlocutory appeal.
          MD Anderson is entitled to sovereign immunity and the district court
   erred in concluding otherwise. Because MD Anderson is an agency of the
   State of Texas, it is entitled to sovereign immunity unless Soto can invoke
   one of two exceptions to sovereign immunity: abrogation or waiver. See Coll.
   Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666, 670
   (1999). Neither exception, however, applies here.
          In Sullivan v. Texas A&M University System, this court held Texas’
   sovereign immunity was neither abrogated nor waived for ADA claims. See
   986 F.3d 593, 596, 598 (5th Cir. 2021). Although the ADA purports to
   abrogate states’ sovereign immunity in 42 U.S.C. § 12202, the Supreme
   Court has held this provision exceeds Congress’ constitutional authority and
   does not validly abrogate the states’ sovereign immunity. See id. at 596 (citing
   Bd. of Trs. of Univ. of Ala. v. Garrett, 531 U.S. 356, 374 (2001)); id. (“Sullivan
   cannot rely on abrogation to overcome Texas’[] sovereign immunity from his
   claim under Title I of the ADA.”). As for waiver, 42 U.S.C. § 2000d-7(a)(1)
   provides that states waive sovereign immunity by accepting federal funds and
   violating certain enumerated statutes including “any other Federal statute
   prohibiting discrimination by recipients of Federal financial assistance.” But
   in Sullivan, this court determined the ADA does not fall within that clause
   and therefore Texas did not waive its sovereign immunity under
   § 2000d-7(a)(1). See Sullivan, 986 F.3d at 598–99. Soto’s ADA claims are
   thus barred by sovereign immunity.




                                           2
Case: 21-20249      Document: 00516116789           Page: 3    Date Filed: 12/03/2021




                                     No. 21-20249


          Likewise, Soto’s TCHRA claims are barred by sovereign immunity.
   See id. at 599 (“In the TCHRA, the State of Texas waives its immunity to
   suit in state courts, but it ‘does not expressly waive sovereign immunity in
   federal court.’” (quoting Perez v. Region 20 Educ. Serv. Ctr., 307 F.3d 318, 332
   (5th Cir. 2002))).
          Accordingly, the district court incorrectly held MD Anderson waived
   its sovereign immunity to Soto’s claims. We REVERSE and REMAND to
   the district court with instructions to dismiss for lack of jurisdiction.




                                           3